                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 DAVANTE BENJAMIAH GREEN,
               Plaintiff,                                No. C18-0029-LRR
 vs.
 WILLIAM SPERFSLAGE, MIKE
 HEINARCY, PAUL NEMMERS,
 TRACY DIEETH, SHAWN HOWARD,                        MEMORANDUM OPINION
 CARRIE CARSON, BENNY SAVALA,                           AND ORDER
 CO HAWKINS, MATT EIVINS,
 DIMITRIUS BOWENS, AARON
 SHARR, DR. VRBA, and WARDEN
 WISE,
               Defendants.
                                    ____________________

       This matter is before the court pursuant to defendants’ motion for summary
judgment (docket no. 7).
                             I.         PROCEDURAL HISTORY
       Plaintiff filed this case on March 9, 2018. In his pro se complaint, plaintiff, who
is incarcerated, alleged that the defendants failed to protect him from another inmate who
assaulted him. On September 3, 2019, the court conducted an initial review and allowed
plaintiff’s claim to proceed. Defendants filed an answer on November 4, 2019. (docket
no. 5). Defendants filed their motion for summary judgment on March 6, 2020. (docket
no. 7). The plaintiff did not file a resistance.
                                  II.    FINDINGS OF FACT
       Along with their motion for summary judgment, defendants filed a statement of
undisputed facts. (docket no. 7-2). Plaintiff did not file a resistance to those facts, nor
did he file his own statement of facts. “[A] failure to respond to an individual statement


      Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 1 of 8
of material fact, with appropriate appendix citations, may constitute an admission of that
fact.” See LR 56(b); see also Fed. R. Civ. P. 56(e). Therefore, the court will treat as
admitted the facts set forth in defendants’ statement. Thus, the following facts are
undisputed.
       Plaintiff is an inmate at Iowa Department of Corrections (IDOC). When plaintiff
entered the IDOC on March 30, 2017, he was housed at the Iowa Medical and
Classification Center. He was then transferred to the Clarinda Correctional Facility. In
November of 2017, IDOC officials at the Clarinda Correctional Facility initiated a
transfer because of plaintiff’s disciplinary issues. The IDOC transferred plaintiff to the
Anamosa State Penitentiary (ASP) on December 1, 2017, where he remained until
February 4, 2019.
       Keep Separate (KS) orders are the type of order used by the IDOC to note when
inmates may have a conflict with each other or be a danger to each other. These orders
are governed by standard IDOC policy. Pursuant to that policy, each inmate may name
or identify other inmates who may pose a risk to them. Once an inmate identifies a
potential threat, the IDOC investigates to see if a KS order is appropriate.
       When plaintiff entered the IDOC, he self-reported Angel Garcia, a co-defendant
in his state criminal case, as a person he should be separated from. Per the standard
policy, a KS request was issued pursuant to plaintiff’s self-reported information about
Garcia. IDOC employee James Brown conducted an investigation and determined that a
KS order was not appropriate, because Garcia did not testify against plaintiff in the state
criminal case, they were not kept separate in county jail, and Garcia was not then in the
same facility as plaintiff.
       In November of 2017, the IDOC began the process of transferring plaintiff to
ASP. IDOC documentation shows that an IDOC employee, defendant Carrie Carson,
reviewed plaintiff’s self-reported request to be kept separate from Garcia because Garcia
was at ASP. Carson interviewed Garcia about Garcia’s relationship with plaintiff. Garcia

                                            2


       Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 2 of 8
indicated there would be no issues between himself and plaintiff. Based on that interview,
Carson concluded that Garcia was not a threat to plaintiff.
       On December 6, 2017, IDOC officer Justin Hawkins, a defendant in this case,
was escorting plaintiff across the ASP yard. Plaintiff was handcuffed and shackled.
Garcia approached them and, in a surprise attack, punched plaintiff in the face. Garcia
attempted to continue to assault plaintiff, but Hawkins quickly deployed pepper spray to
subdue Garcia. Hawkins physically separated plaintiff and Garcia, and placed Garcia on
the ground. Numerous additional officers responded and within a minute of the initial
punch, plaintiff was escorted to safety.
       Defendant Tracy Dietsch, who is the treatment director at ASP, reviewed the
events leading up to the assault of plaintiff, and determined that IDOC employees acted
appropriately. Following the assault, a KS order was issued to keep Garcia away from
plaintiff, and it remains in place today.
                      III. SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “Summary judgment is proper ‘if the pleadings, the discovery
and disclosure materials on file, and any affidavits show’” an absence of a genuine dispute
as to a material fact. Hilde v. City of Eveleth, 777 F.3d 998, 1003 (8th Cir. 2015)
(quoting Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc)).
“A dispute is genuine if the evidence is such that it could cause a reasonable jury to return
a verdict for either party; a fact is material if its resolution affects the outcome of the
case.” Massey-Diez v. Univ. of Iowa Cmty. Med. Servs., Inc., 826 F.3d 1149, 1157 (8th
Cir. 2016) (quoting Gazal v. Boehringer Ingelheim Pharm., Inc., 647 F.3d 833, 837-38
(8th Cir. 2011). “The movant ‘bears the initial responsibility of informing the district
court of the basis for its motion,’ and must identify ‘those portions of [the record]…
which it believes demonstrate the absence of a genuine issue of material fact.’”

                                             3


      Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 3 of 8
Torgerson, 643 F.3d at 1042 (alternations in original) (quoting Celotex Corp. v. Catrett,
477 U.S. 317, 323 (1986)). Once the movant has done so, “the nonmovant must respond
by submitting evidentiary materials that set out ‘specific facts showing that there is a
genuine issue for trial.’” Id. (quoting Celotex Corp., 477 U.S. at 324).
         On a motion for summary judgment, the court must view the facts “in the light
most favorable to the nonmoving party.” Id. (quoting Ricci v. DeStefano, 557 U.S. 557,
586 (2009)). “Where the record taken as a whole could not lead a rational trier of fact
to find for the nonmoving party, there is no genuine issue for trial,” and summary
judgment is appropriate. Ricci, 557 U.S. at 586 (quoting Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587 (1986)). “The nonmovant ‘must do more than
simply show that there is some metaphysical doubt as to the material facts’….”
Torgerson, 643 F.3d at 1042 (quoting Matsushita, 475 U.S. at 586). Instead, “[t]o
survive a motion for summary judgment, the nonmoving party must substantiate [its]
allegations with sufficient probative evidence [that] would permit a finding in [its] favor
based on more than mere speculation, conjecture, or fantasy.” Williams v. Mannis, 889
F.3d 926, 931 (8th Cir. 2018) (third alteration in original) (quoting Barber v. C1 Truck
Driver Training, LLC, 656 F.3d 782, 801 (8th Cir. 2011)).               Mere “self-serving
allegations and denials are insufficient to create a genuine issue of material fact.” Anuforo
v. Comm’r of Internal Revenue, 614 F.3d 799, 807 (8th Cir. 2010). “Evidence, not
contentions, avoids summary judgment.” Reasonover v. St. Louis Cty., 447 F.3d 569,
578 (8th Cir. 2006) (quoting Mayer v. Nextel W. Corp., 318 F.3d 803, 809 (8th Cir.
2003).
                                    IV.    ANALYSIS
         In his complaint, plaintiff alleges that the defendants failed to protect him by
transferring him to ASP despite him self-reporting his co-defendant, Garcia, as a potential




                                             4


         Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 4 of 8
threat.1 In their motion for summary judgment, defendants make two arguments. First,
the argue that defendants were not deliberately indifferent in failing to protect the
plaintiff. Alternatively, they argue they are entitled to qualified immunity.
       The standards regarding prison officials failing to protect prisoners is well settled.
       Because being subjected to assault is not “part of the penalty that criminal
       offenders [must] pay for their offenses,” Rhodes v. Chapman, 452 U.S.
       337, 347, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981), the eighth amendment’s
       prohibition against cruel and unusual punishment requires prison officials
       to “take reasonable measures to guarantee” inmate safety by protecting
       them from attacks by other prisoners, Farmer v. Brennan, 511 U.S. 825,
       832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (internal quotation marks
       and citations omitted). Of course, prison officials do not commit a
       constitutional violation every time one prisoner attacks another. See id. at
       834, 114 S.Ct. 1970; Blades v. Schuetzle, 302 F.3d 801, 803–04 (8th Cir.
       2002). In order to establish an eighth amendment failure-to-protect claim,
       a plaintiff must show that the prison official was deliberately indifferent to
       a “substantial risk of serious harm.” Farmer, 511 U.S. at 828, 114 S.Ct.
       1970.

Young v. Selk, 508 F.3d 868, 871–72 (8th Cir. 2007). The well-known deliberate
indifference standard requires a two-part analysis. The first part of the test is objective
and asks whether the inmate was under a sufficiently serious threat. Whitson v. Stone
Cnty. Jail, 602 F.3d 920, 923 (8th Cir. 2010). The second part is subjective and requires
the court to consider the defendants’ state of mind. Id. An official is deliberately
indifferent if he or she knows of a substantial risk and fails to respond reasonably. Id.
Under that standard, an officer is not deliberately indifferent if they took reasonable steps
to abate the threat. See Schofield v. Hopkins, 491 F. App’x 772, 774 (8th Cir. 2012)
(unpublished), citing Norman v. Schuetzle, 585 F.3d 1097, 1107 (8th Cir. 2009)



       1
          Although Hawkins, the officer with plaintiff at the time of the assault, is listed as a
defendant in this case, the complaint makes no specific allegation against Hawkins. Rather,
plaintiff states the failure at issue in this case was IDOC “accepting me” to ASP. (docket no. 4
at 4).
                                               5


       Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 5 of 8
overruled on other grounds by Pearson v. Callahan, 555 U.S. 223 (2009). (no failure-
to-protect violation where prison official with knowledge of threats against inmate
informed supervisor and noted threats in logbook).
       Even viewing the allegations in the light most favorable to him, plaintiff has failed
to allege a claim that can survive summary judgment. The only document plaintiff filed
in this case is his original complaint. (docket no. 4). The complaint claims various
defendants “put in for a transfer that jeopardized my safety” and then “knowingly
accepted me to a prison that jeopardized my safety.” Id., at 4. However, there are no
facts in evidence that any defendant had any involvement in approving plaintiff’s transfer.
Rather, the undisputed facts show that IDOC employee James Brown was solely
responsible for approving plaintiff’s transfer to ASP.               (docket no. 7-3 at 11).
Additionally, Brown made the decision to deny a KS order between plaintiff and Garcia,
and there is no indication that any defendant with knowledge of plaintiff’s concern about
Garcia was involved in the transfer decision. Accordingly, if anyone were liable for
plaintiff’s allegation that being transferred to ASP put him in danger, the proper defendant
would be Brown.2
       However, even if plaintiff had named a proper defendant, plaintiff failed to allege
sufficient facts to sustain a claim of deliberate indifference. First, plaintiff presented no
allegations, much less any specific facts, that he faced a serious risk of harm. Plaintiff’s
allegation is that there was a “known keep separate from my co-defendant Angel Garcia.”


       2
          Defendant Carson interviewed Garcia prior to plaintiff’s transfer to ASP for the purpose
of determining whether Garcia posed a risk to plaintiff. Carson determined, based on Garcia’s
answers, that Garcia was not a risk to plaintiff. But absent any contrary factual allegation, there
is no reason for the court to find that interview and Carson’s findings were anything but
reasonable. See Lytle v. Gebhart, 14 F. App’x 675, 679 (7th Cir. 2001) (unpublished) stating,
“[o]fficials who take reasonable steps to prevent a known harm to a prisoner cannot be held
liable for subsequent injuries even if the harm is not averted. See Farmer, 511 U.S. at 844; Doe
v. Welborn, 110 F.3d 520, 524 (7th Cir.1997).” Moreover, there is no information in the record
that Carson was involved in the actual transfer decision.
                                                6


       Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 6 of 8
(docket no. 3 at 4). But that statement is not true. The undisputed facts only show that
plaintiff advised IDOC officials that “[Garcia] should be kept separate, because [plaintiff]
reports Garcia testified against him in court.” (docket no. 7-3 at 18). That is not a threat,
much less a specific threat. That is merely a statement plaintiff did not want to be housed
with Garcia. Merely requesting to be kept sperate is not sufficient to put defendants on
notice that plaintiff was at risk for serious harm. See Perkins v. Grimes, 161 F.3d 1127,
1130 (8th Cir. 1998) (affirming dismissal of a complaint alleging failure to protect where
plaintiff “did not effectively alert [defendants] that he faced [] a threat.”). Accordingly,
plaintiff has failed to create a material dispute of fact that defendants were aware that
there was a serious threat of harm to him as required by the objective prong of the
deliberate indifference test outlined above. See Patterson v. Kelley, 902 F.3d 845, 852
(8th Cir. 2018) (to make an inference that there was a serious risk of potential harm,
there must be some evidence to show that the defendants were exposed to facts revealing
that risk).
       Similarly, even if plaintiff alleged a serious risk of harm, plaintiff failed to show
that defendants were intentionally indifferent to that risk. As another court observed in
a similar case:
       [a]lthough a prison official may bear some responsibility for placing an
       inmate in danger through an improvident transfer, such official is not liable
       under the Eighth Amendment unless the official was consciously indifferent
       to the danger posed by the transfer or specifically intended the transfer to
       result in the “wanton infliction of unnecessary pain.” Johnston v. Lucas,
       786 F.2d 1254, 1260 (5th Cir. 1986).

Brown v. Armendariz, No. CIVA 307CV2154-O BH, 2009 WL 812156, at *9 (N.D.
Tex. Mar. 26, 2009). In this case, there is no factual basis to believe any named
defendant had anything to do with approving plaintiff’s transfer to ASP. Accordingly, it




                                             7


       Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 7 of 8
is not possible for plaintiff to allege that any specific defendant was indifferent to the
threat plaintiff faced by being transferred to ASP.3
       Because defendants are correct that plaintiff failed to allege any facts that could
show that they were deliberately indifferent to a substantial risk of serious harm,
plaintiff’s claim that defendants failed to protect him fails. Defendants’ motion for
summary judgment must be granted.4
                                    V.      CONCLUSION
       For the reasons set out above, defendants’ motion for summary judgment (docket
no. 7) is granted and this case is dismissed.
       IT IS SO ORDERED.
       DATED this 19th day of March, 2021.




       3
          There is no general rule prohibiting co-defendants from being housed together.
Castillon v. Corr. Corp. of Am., Inc., No. 112CV00559EJLCWD, 2015 WL 13732323, at *25
(D. Idaho Dec. 3, 2015) (noting there is no per se rule against housing co-defendants together).
       4
         Because the plaintiff failed to create a factual issue about the failure to protect claim,
the court need not consider defendants’ alternate argument that they are entitled to qualified
immunity.
                                                8


       Case 1:18-cv-00029-LRR-MAR Document 8 Filed 03/22/21 Page 8 of 8
